

113 HR 219 : Sandy Recovery Improvement Act of 2013
U.S. House of Representatives
2013-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionH. R. 219IN THE SENATE OF THE UNITED STATESJanuary 22 (legislative day, January 3), 2013ReceivedAN ACTTo improve and streamline disaster assistance for Hurricane Sandy, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Sandy Recovery Improvement Act of 2013.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Public assistance program alternative procedures.Sec. 3. Federal assistance to individuals and households.Sec. 4. Hazard mitigation.Sec. 5. Dispute resolution pilot program.Sec. 6. Unified Federal review.Sec. 7. Simplified procedures.Sec. 8. Essential assistance.Sec. 9. Individual assistance factors.Sec. 10. Tribal requests for a major disaster or emergency declaration under the Stafford Act.Sec. 11. Recommendations for reducing costs of future disasters.2.Public assistance program alternative proceduresTitle IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) is amended—(1)by redesignating the second section 425 (relating to essential service providers) as section 427; and(2)by adding at the end the following:428.Public assistance program alternative procedures(a)Approval of projectsThe President, acting through the Administrator of the Federal Emergency Management Agency, may approve projects under the alternative procedures adopted under this section for any major disaster or emergency declared on or after the date of enactment of this section. The Administrator may also apply the alternate procedures adopted under this section to a major disaster or emergency declared before enactment of this Act for which construction has not begun as of the date of enactment of this Act.(b)AdoptionThe Administrator, in coordination with States, tribal and local governments, and owners or operators of private nonprofit facilities, may adopt alternative procedures to administer assistance provided under sections 403(a)(3)(A), 406, 407, and 502(a)(5).(c)Goals of proceduresThe alternative procedures adopted under subsection (a) shall further the goals of—(1)reducing the costs to the Federal Government of providing such assistance;(2)increasing flexibility in the administration of such assistance;(3)expediting the provision of such assistance to a State, tribal or local government, or owner or operator of a private nonprofit facility; and(4)providing financial incentives and disincentives for a State, tribal or local government, or owner or operator of a private nonprofit facility for the timely and cost-effective completion of projects with such assistance.(d)ParticipationParticipation in the alternative procedures adopted under this section shall be at the election of a State, tribal or local government, or owner or operator of a private nonprofit facility consistent with procedures determined by the Administrator.(e)Minimum proceduresThe alternative procedures adopted under this section shall include the following:(1)For repair, restoration, and replacement of damaged facilities under section 406—(A)making grants on the basis of fixed estimates, if the State, tribal or local government, or owner or operator of the private nonprofit facility agrees to be responsible for any actual costs that exceed the estimate;(B)providing an option for a State, tribal or local government, or owner or operator of a private nonprofit facility to elect to receive an in-lieu contribution, without reduction, on the basis of estimates of—(i)the cost of repair, restoration, reconstruction, or replacement of a public facility owned or controlled by the State, tribal or local government or owner or operator of a private nonprofit facility; and(ii)management expenses;(C)consolidating, to the extent determined appropriate by the Administrator, the facilities of a State, tribal or local government, or owner or operator of a private nonprofit facility as a single project based upon the estimates adopted under the procedures;(D)if the actual costs of a project completed under the procedures are less than the estimated costs thereof, the Administrator may permit a grantee or subgrantee to use all or part of the excess funds for—(i)cost-effective activities that reduce the risk of future damage, hardship, or suffering from a major disaster; and(ii)other activities to improve future Public Assistance operations or planning;(E)in determining eligible costs under section 406, the Administrator shall make available, at an applicant’s request and where the Administrator or the certified cost estimate prepared by the applicant’s professionally licensed engineers has estimated an eligible Federal share for a project of at least $5,000,000, an independent expert panel to validate the estimated eligible cost consistent with applicable regulations and policies implementing this section; and(F)in determining eligible costs under section 406, the Administrator shall, at the applicant’s request, consider properly conducted and certified cost estimates prepared by professionally licensed engineers (mutually agreed upon by the Administrator and the applicant), to the extent that such estimates comply with applicable regulations, policy, and guidance.(2)For debris removal under sections 403(a)(3)(A), 407, and 502(a)(5)—(A)making grants on the basis of fixed estimates to provide financial incentives and disincentives for the timely or cost-effective completion if the State, tribal or local government, or owner or operator of the private nonprofit facility agrees to be responsible to pay for any actual costs that exceed the estimate;(B)using a sliding scale for determining the Federal share for removal of debris and wreckage based on the time it takes to complete debris and wreckage removal;(C)allowing use of program income from recycled debris without offset to the grant amount;(D)reimbursing base and overtime wages for employees and extra hires of a State, tribal or local government, or owner or operator of a private nonprofit facility performing or administering debris and wreckage removal;(E)providing incentives to a State or tribal or local government to have a debris management plan approved by the Administrator and have pre-qualified 1 or more debris and wreckage removal contractors before the date of declaration of the major disaster; and(F)if the actual costs of projects under subparagraph (A) are less than the estimated costs of the project, the Administrator may permit a grantee or subgrantee to use all or part of the excess funds for—(i)debris management planning;(ii)acquisition of debris management equipment for current or future use; and(iii)other activities to improve future debris removal operations, as determined by the Administrator.(f)Waiver authorityUntil such time as the Administrator promulgates regulations to implement this section, the Administrator may—(1)waive notice and comment rulemaking, if the Administrator determines the waiver is necessary to expeditiously implement this section; and(2)carry out the alternative procedures under this section as a pilot program.(g)Overtime paymentsThe guidelines for reimbursement for costs under subsection (e)(2)(D) shall ensure that no State or local government is denied reimbursement for overtime payments that are required pursuant to the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.).(h)Report(1)In generalNot earlier than 3 years, and not later than 5 years, after the date of enactment of this section, the Inspector General of the Department of Homeland Security shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the alternative procedures for the repair, restoration, and replacement of damaged facilities under section 406 authorized under this section.(2)ContentsThe report shall contain an assessment of the effectiveness of the alternative procedures, including—(A)whether the alternative procedures helped to improve the general speed of disaster recovery;(B)the accuracy of the estimates relied upon;(C)whether the financial incentives and disincentives were effective;(D)whether the alternative procedures were cost effective;(E)whether the independent expert panel described in subsection (e)(1)(E) was effective; and(F)recommendations for whether the alternative procedures should be continued and any recommendations for changes to the alternative procedures..3.Federal assistance to individuals and householdsSection 408(c)(1)(B) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(c)(1)(B)) is amended—(1)by redesignating clauses (ii) and (iii) as clauses (iii) and (iv), respectively;(2)by inserting after clause (i) the following:(ii)Lease and repair of rental units for temporary housing(I)In generalThe President, to the extent the President determines it would be a cost-effective alternative to other temporary housing options, may—(aa)enter into lease agreements with owners of multifamily rental property located in areas covered by a major disaster declaration to house individuals and households eligible for assistance under this section; and(bb)make repairs or improvements to properties under such lease agreements, to the extent necessary to serve as safe and adequate temporary housing.(II)Improvements or repairsUnder the terms of any lease agreement for property entered into under this subsection, the value of the improvements or repairs—(aa)shall be deducted from the value of the lease agreement; and(bb)may not exceed the value of the lease agreement.; and(3)in clause (iv) (as so redesignated) by striking clause (ii) and inserting clause (iii).4.Hazard mitigation(a)Streamlined procedures; advance assistanceSection 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c) is amended by adding at the end the following:(d)Streamlined procedures(1)In generalFor the purpose of providing assistance under this section, the President shall ensure that—(A)adequate resources are devoted to ensure that applicable environmental reviews under the National Environmental Policy Act of 1969 and historic preservation reviews under the National Historic Preservation Act are completed on an expeditious basis; and(B)the shortest existing applicable process under the National Environmental Policy Act of 1969 and the National Historic Preservation Act is utilized.(2)Authority for other expedited proceduresThe President may utilize expedited procedures in addition to those required under paragraph (1) for the purpose of providing assistance under this section, such as procedures under the Prototype Programmatic Agreement of the Federal Emergency Management Agency, for the consideration of multiple structures as a group and for an analysis of the cost-effectiveness and fulfillment of cost-share requirements for proposed hazard mitigation measures.(e)Advance assistanceThe President may provide not more than 25 percent of the amount of the estimated cost of hazard mitigation measures to a State grantee eligible for a grant under this section before eligible costs are incurred..(b)Establishment of criteria relating to administration of hazard mitigation assistance by statesSection 404(c)(2) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c(c)(2)) is amended by inserting after applications submitted under paragraph (1). the following: Until such time as the Administrator promulgates regulations to implement this paragraph, the Administrator may waive notice and comment rulemaking, if the Administrator determines doing so is necessary to expeditiously implement this section, and may carry out this section as a pilot program..(c)ApplicabilityThe authority under the amendments made by this section shall apply to—(1)any major disaster or emergency declared under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) on or after the date of enactment of this Act; and(2)a major disaster or emergency declared under that Act before the date of enactment of this Act for which the period for processing requests for assistance has not ended as of the date of enactment of this Act.5.Dispute resolution pilot program(a)DefinitionsIn this section, the following definitions apply:(1)AdministratorThe term Administrator means the Administrator of the Federal emergency Management Agency.(2)Eligible assistanceThe term eligible assistance means assistance—(A)under section 403, 406, or 407 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170b, 5172, 5173);(B)for which the legitimate amount in dispute is not less than $1,000,000, which sum the Administrator shall adjust annually to reflect changes in the Consumer Price Index for all Urban Consumers published by the Department of Labor;(C)for which the applicant has a non-Federal share; and(D)for which the applicant has received a decision on a first appeal.(b)Procedures(1)In generalNot later than 180 days after the date of enactment of this section, and in order to facilitate an efficient recovery from major disasters, the Administrator shall establish procedures under which an applicant may request the use of alternative dispute resolution, including arbitration by an independent review panel, to resolve disputes relating to eligible assistance.(2)Binding effectA decision by an independent review panel under this section shall be binding upon the parties to the dispute.(3)ConsiderationsThe procedures established under this section shall—(A)allow a party of a dispute relating to eligible assistance to request an independent review panel for the review;(B)require a party requesting an independent review panel as described in subparagraph (A) to agree to forgo rights to any further appeal of the dispute relating to any eligible assistance;(C)require that the sponsor of an independent review panel for any alternative dispute resolution under this section be—(i)an individual or entity unaffiliated with the dispute (which may include a Federal agency, an administrative law judge, or a reemployed annuitant who was an employee of the Federal Government) selected by the Administrator; and(ii)responsible for identifying and maintaining an adequate number of independent experts qualified to review and resolve disputes under this section;(D)require an independent review panel to—(i)resolve any remaining disputed issue in accordance with all applicable laws, regulations, and Agency interpretations of those laws through its published policies and guidance;(ii)consider only evidence contained in the administrative record, as it existed at the time at which the Agency made its initial decision;(iii)only set aside a decision of the Agency found to be arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law; and(iv)in the case of a finding of material fact adverse to the claimant made on first appeal, only set aside or reverse such finding if the finding is clearly erroneous;(E)require an independent review panel to expeditiously issue a written decision for any alternative dispute resolution under this section; and(F)direct that if an independent review panel for any alternative dispute resolution under this section determines that the basis upon which a party submits a request for alternative dispute resolution is frivolous, the independent review panel shall direct the party to pay the reasonable costs to the Federal Emergency Management Agency relating to the review by the independent review panel. Any funds received by the Federal Emergency Management Agency under the authority of this section shall be deposited to the credit of the appropriation or appropriations available for the eligible assistance in dispute on the date on which the funds are received.(c)SunsetA request for review by an independent review panel under this section may not be made after December 31, 2015.(d)Report(1)In generalNot later than 270 days after the termination of authority under this section under subsection (c), the Comptroller General of the United States shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report analyzing the effectiveness of the program under this section.(2)ContentsThe report submitted under paragraph (1) shall include—(A)a determination of the availability of data required to complete the report;(B)an assessment of the effectiveness of the program under this section, including an assessment of whether the program expedited or delayed the disaster recovery process;(C)an assessment of whether the program increased or decreased costs to administer section 403, 406, or 407 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act;(D)an assessment of the procedures and safeguards that the independent review panels established to ensure objectivity and accuracy, and the extent to which they followed those procedures and safeguards;(E)a recommendation as to whether any aspect of the program under this section should be made a permanent authority; and(F)recommendations for any modifications to the authority or the administration of the authority under this section in order to improve the disaster recovery process.6.Unified Federal reviewTitle IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (as amended by this Act) is further amended by adding at the end the following:429.Unified Federal review(a)In generalNot later than 18 months after the date of enactment of this section, and in consultation with the Council on Environmental Quality and the Advisory Council on Historic Preservation, the President shall establish an expedited and unified interagency review process to ensure compliance with environmental and historic requirements under Federal law relating to disaster recovery projects, in order to expedite the recovery process, consistent with applicable law.(b)ContentsThe review process established under this section shall include mechanisms to expeditiously address delays that may occur during the recovery from a major disaster and be updated, as appropriate, consistent with applicable law..7.Simplified proceduresSection 422 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5189) is amended—(1)by striking If the Federal estimate and inserting (a) In general.—If the Federal estimate;(2)by inserting (or, if the Administrator has established a threshold under subsection (b), the amount established under subsection (b)) after $35,000 the first place it appears;(3)by inserting or, if applicable, the amount established under subsection (b), after $35,000 amount the second place it appears; and(4)by adding at the end the following:(b)Threshold(1)ReportNot later than 1 year after the date of enactment of this subsection, the President, acting through the Administrator of the Federal Emergency Management Agency (in this section referred to as the Administrator), shall—(A)complete an analysis to determine whether an increase in the threshold for eligibility under subsection (a) is appropriate, which shall include consideration of cost-effectiveness, speed of recovery, capacity of grantees, past performance, and accountability measures; and(B)submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report regarding the analysis conducted under subparagraph (A).(2)AmountAfter the Administrator submits the report required under paragraph (1), the President shall direct the Administrator to—(A)immediately establish a threshold for eligibility under this section in an appropriate amount, without regard to chapter 5 of title 5, United States Code; and(B)adjust the threshold annually to reflect changes in the Consumer Price Index for all Urban Consumers published by the Department of Labor.(3)ReviewNot later than 3 years after the date on which the Administrator establishes a threshold under paragraph (2), and every 3 years thereafter, the President, acting through the Administrator, shall review the threshold for eligibility under this section..8.Essential assistance(a)Other needs assistanceSection 408(e)(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(e)(1)) is amended—(1)in the paragraph heading by inserting child care, after dental,; and(2)by inserting child care, after dental,.(b)Salaries and benefitsSection 403 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170b) is amended by adding at the end the following:(d)Salaries and benefits(1)In generalIf the President declares a major disaster or emergency for an area within the jurisdiction of a State, tribal, or local government, the President may reimburse the State, tribal, or local government for costs relating to—(A)basic pay and benefits for permanent employees of the State, tribal, or local government conducting emergency protective measures under this section, if—(i)the work is not typically performed by the employees; and(ii)the type of work may otherwise be carried out by contract or agreement with private organizations, firms, or individuals.; or(B)overtime and hazardous duty compensation for permanent employees of the State, tribal, or local government conducting emergency protective measures under this section.(2)OvertimeThe guidelines for reimbursement for costs under paragraph (1) shall ensure that no State, tribal, or local government is denied reimbursement for overtime payments that are required pursuant to the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.).(3)No effect on mutual aid pactsNothing in this subsection shall affect the ability of the President to reimburse labor force expenses provided pursuant to an authorized mutual aid pact..9.Individual assistance factorsIn order to provide more objective criteria for evaluating the need for assistance to individuals, to clarify the threshold for eligibility and to speed a declaration of a major disaster or emergency under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), not later than 1 year after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency, in cooperation with representatives of State, tribal, and local emergency management agencies, shall review, update, and revise through rulemaking the factors considered under section 206.48 of title 44, Code of Federal Regulations (including section 206.48(b)(2) of such title relating to trauma and the specific conditions or losses that contribute to trauma), to measure the severity, magnitude, and impact of a disaster.10.Tribal requests for a major disaster or emergency declaration under the Stafford Act(a)Major disaster requestsSection 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) is amended—(1)by striking All requests for a declaration and inserting (a) In general.—All requests for a declaration; and(2)by adding at the end the following:(b)Indian tribal government requests(1)In generalThe Chief Executive of an affected Indian tribal government may submit a request for a declaration by the President that a major disaster exists consistent with the requirements of subsection (a).(2)ReferencesIn implementing assistance authorized by the President under this Act in response to a request of the Chief Executive of an affected Indian tribal government for a major disaster declaration, any reference in this title or title III (except sections 310 and 326) to a State or the Governor of a State is deemed to refer to an affected Indian tribal government or the Chief Executive of an affected Indian tribal government, as appropriate.(3)Savings provisionNothing in this subsection shall prohibit an Indian tribal government from receiving assistance under this title through a declaration made by the President at the request of a State under subsection (a) if the President does not make a declaration under this subsection for the same incident.(c)Cost share adjustments for Indian tribal governments(1)In generalIn providing assistance to an Indian tribal government under this title, the President may waive or adjust any payment of a non-Federal contribution with respect to the assistance if—(A)the President has the authority to waive or adjust the payment under another provision of this title; and(B)the President determines that the waiver or adjustment is necessary and appropriate.(2)Criteria for making determinationsThe President shall establish criteria for making determinations under paragraph (1)(B)..(b)Emergency requestsSection 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191) is amended by adding at the end the following:(c)Indian tribal government requests(1)In generalThe Chief Executive of an affected Indian tribal government may submit a request for a declaration by the President that an emergency exists consistent with the requirements of subsection (a).(2)ReferencesIn implementing assistance authorized by the President under this title in response to a request of the Chief Executive of an affected Indian tribal government for an emergency declaration, any reference in this title or title III (except sections 310 and 326) to a State or the Governor of a State is deemed to refer to an affected Indian tribal government or the Chief Executive of an affected Indian tribal government, as appropriate.(3)Savings provisionNothing in this subsection shall prohibit an Indian tribal government from receiving assistance under this title through a declaration made by the President at the request of a State under subsection (a) if the President does not make a declaration under this subsection for the same incident..(c)DefinitionsSection 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122) is amended—(1)in paragraph (7)(B) by striking ; and and inserting , that is not an Indian tribal government as defined in paragraph (6); and;(2)by redesignating paragraphs (6) through (10) as paragraphs (7) through (11), respectively;(3)by inserting after paragraph (5) the following:(6)Indian tribal governmentThe term Indian tribal government means the governing body of any Indian or Alaska Native tribe, band, nation, pueblo, village, or community that the Secretary of the Interior acknowledges to exist as an Indian tribe under the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a et seq.).; and(4)by adding at the end the following:(12)Chief executiveThe term Chief Executive means the person who is the Chief, Chairman, Governor, President, or similar executive official of an Indian tribal government..(d)ReferencesTitle I of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) is amended by adding after section 102 the following:103.ReferencesExcept as otherwise specifically provided, any reference in this Act to State and local, State or local, State, and local, State, or local, or State, local (including plurals) with respect to governments or officials and any reference to a local government in sections 406(d)(3) and 417 is deemed to refer also to Indian tribal governments and officials, as appropriate..(e)Regulations(1)IssuanceThe President shall issue regulations to carry out the amendments made by this section.(2)FactorsIn issuing the regulations, the President shall consider the unique conditions that affect the general welfare of Indian tribal governments.11.Recommendations for reducing costs of future disasters(a)Report to CongressNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency shall submit to Congress recommendations for the development of a national strategy for reducing future costs, loss of life, and injuries associated with extreme disaster events in vulnerable areas of the United States.(b)National strategyThe national strategy should—(1)respect the constitutional role and responsibilities of Federal, State, and local governments and the private sector;(2)consider the vulnerability of the United States to damage from flooding, severe weather events, and other hazards;(3)analyze gaps and duplication of emergency preparedness, response, recovery, and mitigation measures provided by Federal, State, and local entities; and(4)include recommendations on how to improve the resiliency of local communities and States for the purpose of lowering future costs of disaster response and recovery.Passed the House of Representatives January 14, 2013.Karen L. Haas,Clerk